 Case 3:20-cv-00137-NJR Document 56 Filed 08/31/20 Page 1 of 3 Page ID #554




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SUE MEYER, individually and on behalf
 of all others similarly situated,

                    Plaintiff,

 v.                                            Case No. 3:20-CV-00137-NJR

 MIDLAND CREDIT MANAGEMENT,
 INC.,

                    Defendant.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Reconsider (Doc. 54) filed by Defendant

Midland Credit Management, Inc. (“Midland”). For the reasons set forth below, the Court

denies the motion.

       Motions for reconsideration are only appropriate where the court has

misunderstood a party, made a decision outside of the issues presented by the parties,

made an error of apprehension, where a significant change in the law has occurred, or

where significant new facts have been discovered. Broaddus v. Shields, 665 F.3d 846, 860

(7th Cir. 2011) (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191

(7th Cir. 1990)).

       Midland seeks reconsideration of the Court’s Order of August 26, 2020 (Doc. 54),

which denied Midland’s Motion to Transfer (Doc. 39). As grounds for reconsideration,

Midland notes that the Court denied the Motion before Midland had a chance to file its




                                        Page 1 of 3
 Case 3:20-cv-00137-NJR Document 56 Filed 08/31/20 Page 2 of 3 Page ID #555




reply brief, which it entered along with the instant motion on August 27. In justifying its

reply, Midland states that “Plaintiff’s Opposition seriously misconstrued issues of fact

and law not raised in Defendant’s initial Motion” and that its reply provides additional

information and context necessary for consideration of the Motion to Transfer.

       The Court starts by noting that reply briefs are frowned upon in this district, and

are permitted only upon a showing of exceptional circumstances. SDIL-LR 7.1(g). Because

reply briefs are rare and exceptional, the Court may not assume that parties intend to file

a reply, and parties that due intend to file a reply brief are advised to notify the Court in

order to ensure that the Court will not address a motion before a reply is filed. Here, any

reply by Midland would have been due on August 26, the same day that the Court issued

its order. Midland did not file a reply by that date, instead filing it on August 27 attached

to the instant motion. Thus, Midland’s reply was not timely.

       Even if Midland’s reply had been timely, it does not in fact appear to be justified

by exceptional circumstances, nor does it present new facts or indicate an error of

misapprehension by the Court that would justify reconsideration. Midland largely

reiterates arguments made in its initial motion about the similarities between this action,

the Preston action, and other actions in the Northern District of Illinois. The Court is well

aware that this action does share many common features with the actions in that district,

yet there are differences in factual and procedural postures of those cases which led the

Court to conclude that the first-filed rule should not be applied. The Court notes the

vociferous disagreement between the parties as to the exact nature of the arguments and

procedural status of the cases in the Northern District. Indeed, the apparent antagonism


                                        Page 2 of 3
 Case 3:20-cv-00137-NJR Document 56 Filed 08/31/20 Page 3 of 3 Page ID #556




between the plaintiff’s and defendant’s counsel and resulting slow progress of litigation

in the Northern District contributed to this Court’s decision not to order a transfer, feeling

that the relatively simple questions involved in this case would be more expediently

resolved in this forum, without risk of being sidetracked by quarrels and tracasseries

connected with other peripherally related actions.

       Accordingly, the Court DENIES Midland’s Motion for Reconsideration.

       IT IS SO ORDERED.

       DATED: August 31, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                         Page 3 of 3
